Results of the European Council meeting of 19 and 20 June 2008 in Brussels - Slovenian Presidency's term of office (debate)
The next item is the Council and Commission statements on the results of the European Council meeting of 19 and 20 June 2008 in Brussels and the statement by the President-in-Office of the Council on the Slovenian Presidency's term of office.
Ladies and gentlemen, the political group chairmen and the political groups will state their position and will also give an assessment of the Slovenian Presidency.
Allow me sincerely to thank the President-in-Office of the Council and Prime Minister of Slovenia, Janez Janša, and also his Minister, Janez Lenarčič, for the excellent cooperation with the European Parliament and with the President.
I should like to say to you, Mr President of the European Council, Prime Minister Janez Janša, that I thought that this was one of the friendliest Presidencies that Parliament has ever seen, and I should like sincerely to thank you for this here at a plenary session of the European Parliament.
(Applause)
President-in-Office of the Council. - (SL) Thank you very much, Mr President, for giving me the floor. And thank you also for your words of praise for the Slovenian Presidency. I greatly appreciate the good cooperation during our Presidency of the European Council, and cooperation with Parliament. To you, Mr Barroso, President of the Commission, as regards cooperation with the European Commission I can say that it was very good, and the synergy between the Council, Commission and Parliament in the last six months has helped us to achieve several advances which have made Europe better and more effective, in particular regarding the necessary responses to global challenges.
I am pleased to have the opportunity today, ladies and gentlemen, to present the conclusions of the June European Council. It was an interesting meeting full of challenges, and in a way also an opportunity to summarise the progress we have made together in the last six months. In the first half of 2008, events have followed one upon the other, thick and fast. The shifts that we have made prove that Europe is dynamic, that it is functioning, and that it is capable of addressing problems.
In the last six months - if I can list just a few achievements - we have expanded the eurozone, in the last week inviting Slovakia, which will join the eurozone on 1 January 2009, we have removed the final Schengen barriers, and we have opened and implemented a sizeable part of the European Year of Intercultural Dialogue. Here special thanks are due to the President of the Parliament, Hans-Gert Pöttering for the range of events organised in the European Parliament during the Year of Intercultural Dialogue. I was present myself at several of these events. In particular the meeting with religious leaders represented, in my opinion, much added value and the continuation of a tradition which is worth preserving into the future.
We established the Euro-Mediterranean University on the Slovenian coast and reached agreement on the headquarters for the European Institute for Innovation and Technology in Budapest. The first European Maritime Day has been established. In March we started up the second cycle of the renewed Lisbon Strategy and introduced a fifth freedom.
We have also celebrated some important anniversaries for the European Union: the 10th anniversary of the European Central Bank and of the euro, the 50th anniversary of this esteemed House, the European Parliament, and the 60th anniversary of the Hague Congress.
As I already said earlier it was possible to move forward thanks primarily to the good cooperation and synergy we achieved between the Council, Parliament and Commission. My thanks again to both Presidents for the distinct personal commitment they have shown. Without this, coordination would have been substantially more difficult and these advances more uncertain. It was strategic help, in a word. Thank you for that - and thanks also go to the chairmen of the political groups, to the leaders of the committees in the European Parliament for good communications, for their cooperation, especially in these last few weeks after the referendum in Ireland which were politically very demanding. I may say - of course this is my assessment - that for our part we regard this cooperation as very good.
I would like to start today's substantive report on the June European Council where I finished my speech in January when I was setting out the priorities, namely with the desire that at some time any random passer-by in any city in the European Union, including Ireland, could say without hesitation, he feels European and he cares what happens to Europe tomorrow because he knows that Europe cares what will happen to him tomorrow.
I myself believe that the latest events and the vote against ratification of the Lisbon Reform Treaty in Ireland, have given this idea a certain added weight. We have to realise that this is not a crisis for the Lisbon Treaty or a crisis for Europe or the European Union in general. I think it is a case of the age-old challenge for all politics, since politics has been in existence, since politics has been a working for the common good.
The challenge is specifically this: how can we ensure majority support for reform proposals and proposals for change at a time when things are going well. And at times when no great external dangers are visible. At a time when we can all see that life for the present generations in Europe is considerably better than that of the previous generations? How are we to persuade people that in order for this good or stable life to continue some changes have to be introduced? And how are we to ensure support for these proposed changes at times when the sun is shining, when the weather is nice or fairly nice? And how do we explain that it really is necessary to fix the roof in good time?
When we fail to explain this - and this is both a problem of national politics and of European politics - the subconscious reaction of the individual - and it is logical, and normal - is to defend what exists. Clinging to the belief that what we have has been brought us by the existing solutions and why should we therefore change them. It is significantly easier in these circumstances to depict fears than depict future results which we do not yet have.
The challenge here is great and the discussion at the June European Council has clearly shown that it must be accepted. It also showed that we are united in recognising that an enlarged European Union needs, on the one hand, instruments for more effective and more democratic functioning inwardly, and on the other hand, of course, it needs a new institutional base for more effective functioning outwardly. There is simply no alternative here. We can look for various options, yet there is simply no alternative to this strategic response.
We have also agreed that on the basis of a joint approach, joint analysis, and on the basis of the proposals from our Irish colleagues at the October European Council, we will set out the path ahead. But until then we should follow three guidelines, namely: to look for a solution in a way that will not rock the foundations of the Lisbon Treaty, on which we agreed and which we signed jointly on 13 December last year and which gives good responses to the key challenges facing the European Union. Therefore, the agreement is that we go on building from here and not start from the beginning.
Equally, there is the agreement and conclusion that ratification processes will continue. Democracy means that the opinion of all is respected, that the opinion of all has equal weight, that the decision of voters in Ireland is respected as expressed in the referendum, but that the opinion of the remainder is also respected, of course. To date the Treaty has been ratified by 19 national parliaments. The UK parliament completed ratification right at the time of the referendum in Ireland and the session of the European Council. In a word, at this same time one of the Member States was continuing with the ratification process and was keeping up and maintaining the tempo.
In spite of that, as I have already said, the signal from Ireland needs to be taken seriously. If for no other reason than that this is not the first time there has been a negative response to the proposed changes or to a reform treaty. And also because this is not the final treaty we are harmonising or which will need amending. This is not the last amendment the European Union will be proposing. Future years and decades will also demand responses to new challenges that arise. Such and even more important solutions than these will have to be continuously coordinated. Therefore, account needs to be taken and due consideration given to this right now.
Firstly, why has this happened? We must establish all the reasons and, in my view, concentrate hard on what I was talking about earlier - about the age-old challenge to all politics. At the same time I believe we have to focus on communication, which should or must clearly show Europeans, why Europe needs a new treaty. I believe this can be explained to people, that it is not so difficult, but that we need a certain time for this, along with the right approach.
I believe we also have to build on the fact that a certain general attitude to the institutions of the European Union is changing. If you want me to be more precise I believe we have to put more into building a European identity. A European identity that does not impinge on the national identities of Member States. A sort of synergy of these identities. Here I do not see the way out in some kind of confrontation of the different identities, but in a synergy. I believe it is very important in this approach for us to know that this identity is only built relatively slowly, through formal acts and formal institutions, and that we also need a more gentle approach.
On this point there was a very good debate with European civil society, if I can put it that way, on the 60th anniversary of the Hague Congress, where a range of good proposals was put forward. The President of the Parliament participated in this debate, as did the President of the Commission and the heads of numerous other European institutions, and hundreds of young people, as well as representatives of older generations from all over the European Union. Several proposals were repeated there which we will, in my view, have to start implementing in the future.
Despite the fact that in the European Union we have a large number of official languages which have equal status - and that to a certain extent is the problem, when it involves shaping the European media or for instance the European film industry - that should not be an obstacle to adopting approaches or taking such steps, and not doing those things that are easier. In terms of identity it is very important for people to identify with something that is common - with a European Union football team, say. One could arrange a football match between the European Union and Latin America or the African Union. There have been some experiments like that in the past. They attracted much more attention from the European public than the meeting itself. And from this we should learn a lesson.
Consequently, we have to adapt communication. (Speech interrupted by a Member - laughter) That match would certainly be well attended. Perhaps better than this sitting. (Laughter)
Regarding this communication I think we have to realise that modern technologies are shaping a kind of new approach by the young generations in communication, that this is opening up numerous new opportunities and is making it possible for us to overcome numerous barriers that could not be overcome in the past. At the same time, of course, it does mean that we have a very exacting population. These are people who are aware of their rights, and are also aware of the possibility of exercising these rights, and communication must take account of that.
In short, I am convinced that the pace in seeking the solutions contained in the Lisbon Reform Treaty will not be lost between now and October. The majority of my colleagues from those Member States of the European Union where the procedure for ratifying the Lisbon Reform Treaty has not been completed have told the Council in this debate that this will happen in the coming months. The figures will look quite different by October.
The European Council has not changed the agenda despite the fact that we have encountered this deadlock in ratification because of the referendum in Ireland. The agenda concentrated on issues of security, the rises in the price of oil and energy products and the social consequences of this and, of course, on environmental and energy issues.
We have mapped out a certain way of dealing with the rising prices of food and oil - I believe the Commission President will say more on this - yet the Council has established that the problem is serious. While food prices in 2006 rose by 9%, they soared last year by 40%, and in the first three months of this year they reached their highest nominal values in the last 50 years. And oil prices have risen in six years by 500 percentage points, which has changed the situation strategically.
That is why in the Council we spoke a great deal of short-term measures, especially of those that are urgently needed for individuals and households on low incomes, where a large proportion of personal or family budgets is spent on food. Here of course we need to know which of these measures fall to European policies and which fall to national policies or the governments of Member States. Many of these measures are being adopted by individual countries. The European Commission has also adopted a range of measures which are in its competence. And these measures are necessary; short-term measures are necessary. To talk just about long-term measures is certainly a mistake, because up until the long-term measures start to work, people need to live. And in this interim period we will have to assist those who are most affected. This is also expected from national governments and from the European Union. We need to know, however, which reaction is more effective and at what level.
Of course we have the European Union primarily because in the framework of this Community, in the European Union, we can find answers to the questions which individual states cannot resolve. When we talk of the real reasons for the rising prices of oil, food, raw materials and energy in general, these are strategic global problems. If there is ever a highly pronounced need for some joint European action, then it is here, in this situation.
The real structural or strategic reasons for these price hikes are, of course, a disconnect between supply and demand. Demand has grown significantly recently. In the short term, and in the medium term, we may attempt to bridge this gap, primarily through increased output, openness, a market orientation of the agricultural and energy sectors, and of course through innovations which produce short-term results, as well as measures such as the systematic monitoring of the price growth.
But we should not delude ourselves. The times of cheap food and especially cheap energy are past. They will not come back. Changes in habits as well as new technological solutions are the key here. And in order to reach this - alongside environmental reasons, which we talked about a great deal in March - we now also see very specific economic, and to a great extent social, reasons. There is no time to focus on this further.
Let me say about the other conclusions. We have also agreed measures that will increase the security of Europeans. The success of the European Union will depend increasingly on turning outwards, and therefore it is important that citizens feel that openness does not compromise their security, but increases it. Provided, of course, that we put in place the right mechanisms.
The European Council has therefore confirmed the recent achievements in the field of justice and home affairs, the conclusion of the Schengen enlargement and the agreement to move over to a new second generation IT system by September 2009. It has confirmed the transformation of Europol into a European Union agency, progress in the implementation of an anti-terrorist strategy, and a framework decision strengthening the rights of citizens in the enforcement of decisions in absentia.
We have also taken some steps towards a good basis for the adoption of the energy and climate package by the end of the year. And on the same point - I can say this is my own experience after these last six months - where we are talking about the energy and climate package and about climate change, the eyes of practically the whole world are on the European Union. Solutions are expected from us. Leadership, too. And here we carry a very great responsibility.
When the President of the Commission and I met several heads of Caribbean states at the EU-Latin America and Caribbean summit, they begged us to make the European Union stand firm. We should take forward these measures, for they said that they were facing very directly what the consequences would be, in so far as climate change will not stop. We also heard very sad stories about how sizeable areas, island areas of some of these countries, are already disappearing.
At its June meeting the European Council summarised the many steps forward we have made. There is no time to list everything now. We are pleased with the Galileo Agreement. We are pleased with agreement on several directives which required a long time to be harmonised. We are pleased that a breakthrough has been made in liberalising the energy market, as regards both gas and electricity. And we are pleased, too, that these solutions were reached, as I said earlier, either with or on the basis of the good cooperation of the Council, the European Parliament, the political groups, the chairmen of the working parties in the European Parliament, and that communications were realistic and that we were able to make these steps forward.
We are also pleased with the breakthroughs achieved in terms of the European perspective for the Western Balkans. This period has seen the signing of association and stabilisation agreements with all those countries. And in terms of the situation in Kosovo, the European Union has performed a strategic and stabilising role. We are pleased that we have harmonised practical measures and that despite the anxieties that existed in January, when we were talking of these priorities and when I was replying to your questions on the situation in this region, we can say today that the situation overall in the region is substantially more stable, and substantially more stable than many anticipated, including in Kosovo.
Therefore, once again a sincere thank you for your cooperation which has brought synergy. A great many of the advances we have made, and also some of those which we have only half finished and which await the next Presidency, could only have been done because we put a great deal of common goodwill into these efforts, to the benefit of Europe.
(Applause)
President of the Commission. - Mr President, each European Council is different and this one could not have been more complicated, taking place at a difficult time, only a week after the Irish 'no' vote and at a time of growing concern about the surge in food and oil prices.
It can be attributed to the effective chairmanship of Prime Minister Janez Janša and to the constructive engagement of members of the European Council that the meeting found a way to move forward without the sense of drama that some have tried to suggest. Emphasis was rather on Member States and European institutions working together to find solutions to both institutional and practical problems of direct concern to our citizens.
Regarding the Lisbon Treaty, there was broad consensus around the positions that emerged from our debates in Strasbourg. Nobody challenged the benefits of the Lisbon Treaty or that Member States had every right to continue ratification - and indeed should be given every encouragement to do so. It was recognised that the decision in the referendum had to be respected and properly understood, and that some time was needed to agree on the way forward.
At the same time, the European Union must not be diverted by institutional concerns from delivering its policy agenda for citizens. Returning to the issue at the October European Council was seen as striking the right balance in allowing the Irish authorities time to analyse and consult and at the same time recognising that it remains urgent to find the way ahead.
In the meantime, the European Council showed its determination to press ahead with the policy agenda focused on citizens' needs. In particular there was a detailed discussion on the contribution the European Union could make in the face of rising food and fuel prices, for which the European Council clearly believed that Commission communications on food and oil prices provide the right framework. I am very grateful for the support given to our communications and also for the requests for further work from the Commission in this matter.
There was a lively debate between some Member States who want the European Union to focus only on longer term structural measures, leaving short-term measures to the national level, and others who want to be able to show citizens that we are capable of responding to their concerns with specific action at European Union as well as at national level. I strongly supported the political need to show that we are ready to act to counter the impact of high oil and food prices on the most vulnerable in our society.
Indeed, I do not see a contradiction between the need for a structural response to what is a structural problem - the energy crisis - and the need for immediate action to help those in need. It is also important to understand that there are different levels of work, namely what we can do at national, European and global level. That is why I have confirmed, on behalf of the Commission, our intention to bring forward the proposals I outlined last week in Strasbourg, notably the extension of the European Union's food support to the most deprived inside the European Union, because there are people in the European Union who need our support. There are poor people who need European Union action. I also outlined our proposals to support agriculture in developing countries and the package to help fishermen facing the need to restructure.
Of course Member States also have a variety of tools available at national level through the tax and social security system to provide help without the need for Community action. Such measures can bring real help, but they work best if they are properly targeted and coordinated and, in particular, if they are well attuned to our long-term strategies and our long-term interests.
That is why I was particularly pleased that the European Council gave strong backing to pressing on with the package on climate change and energy security. The Commission argument that high oil prices argue in favour of our energy and climate package and in favour of its immediate adoption was well taken and was not contested by anyone. As we discussed last week in Strasbourg, the best way to make us less vulnerable to oil shocks in the future is to be less dependent. The best way to be less dependent is to pursue the route of more energy efficiency and energy diversification as well as more energy produced inside the European Union. This was exactly what we mapped out in the proposals made in January.
I know that the Parliament is giving particular attention to the package and it is important for the three institutions to work effectively in order to progress the package towards agreement as soon as possible. Once again, this is not just about the future of our planet and environment - and of course that is critically important - but it is also about energy security and the urgency of some economic responses to concerns of our citizens.
As you know, the Commission has made clear that the internal market for energy is critically important for a comprehensive policy regarding climate change. Indeed, one policy cannot go without the other - energy policy and climate and environment policies. That is why it is important to note the broad agreement on essential elements of the internal market legislative package, in particular on the issue of the effective separation of supply and production activities from network operations in the gas and electricity sectors. In its conclusions the European Council urges the Council and the European Parliament to reach final agreement on the package before the end of the current legislative term.
I am also particularly delighted that the European Council backed another important long-term measure, in the shape of an agreement to locate the European Institute of Innovation and Technology in Budapest. Research on climate change and energy efficiency will be at the top of its list. In fact part of the answer to this issue of energy and climate change is innovation and technology. I see in the adoption of the European Institute of Innovation and Technology and the decision to locate it in Budapest a clear commitment to going ahead with this innovation and technology agenda.
There were many other issues that were discussed at this European Council. Prime Minister Janša has already presented some of them. I will not go into detail but would just mention the Western Balkans, the Mediterranean Union, the Eastern Partnership and the Millennium Development Goals. Let me underline the importance of the conclusions on this last point. The European Council strongly affirms its commitment to seeing annual European Union overseas development assistance reach over EUR 66 billion in 2010. At least half of this collective increase will be allocated to Africa. Following a Commission proposal, the Member States were encouraged to establish their indicative timetables illustrating how they aim to achieve their agreed ODA targets.
So I believe that this European Council - even if it has taken place at a very difficult time for the reasons I have just presented - was indeed a successful one. This was to a large extent the result of the very competent and dedicated way the Slovenian Presidency has prepared all the work. I want to pay tribute to the commitment, the intellectual and political honesty and the fairness of the Slovenian Presidency. If all the Member States applied the same principles, the European Union could overcome many of its difficulties.
The European Council faced unexpected pressures. It was able to adjust swiftly to the new realities and to reach a consensus about the way forward. The result has shown a resilient and resourceful European Union - one which, I believe, is determined to stay the course of delivering the right results for our citizens.
on behalf of the PPE-DE Group. - (DE) Mr President, President-in-Office of the Council, President of the Commission, ladies and gentlemen, the Council has managed to sum up its conclusions of the most important issue on its agenda in just over half a page. The entire document runs to 25 pages. This is - and I should like to emphasise this - a commendable show of restraint. The style of the deliberations is also in keeping with the circumstances. The Council is taking its time; it wishes to address the issue of the Lisbon Treaty again in October and, until then, it is doing what it can to clarify the matter.
This is all right and proper. It is right and proper to respect the Irish vote. It is wrong to start cracking the whip now and to expect that the Irish will then cosy up to us - that is utter nonsense. Nevertheless, we must now give some thought to how we can overcome this situation, for the crisis that we are currently facing goes beyond what is now the second failed attempt at a treaty reform that is still necessary. This crisis affects the EU's fundamental relationship with its citizens and the citizens' relationship with their Union.
Naturally, the Irish said 'no' for all kinds of different reasons. A referendum is a political hotchpotch consisting of many different ingredients; in this case, several reasons have certainly had a part to play. They lie partly in Irish domestic politics and partly in the Irish people's general disillusionment with politics - that is true; however, ladies and gentlemen, a system error is starting to filter through here. A constitution needs a referendum and popular consent, but here we are dealing with an international treaty. An international treaty is generally unsuitable for a referendum. This system error is at our cost.
We shall have to consider whether we wish to continue in this way in future. However, if you leave aside all aspects that derive from domestic political considerations, the Irish 'no' was basically directed at the European Union and perhaps least of all at the text of the Treaty. President Barroso, your Commissioner, Mr McCreevy, is probably not the only one who has not read the Treaty, for it is essentially quite clear that the European Union is seeing its citizens increasingly turn against it.
It is up to us here to start searching for the reasons for this - we cannot leave that to the Irish. It is up to us, to Parliament, to the Council and, not least, Mr President, to the Commission to start searching for those reasons. The Commission's role is to serve as the source of EU policy initiatives. Most notably, the Commission shapes the political climate. When people talk about Brussels, then most think of the Commission, and only subsequently - rightly or regrettably - of Parliament or of the Council.
European unification is, essentially, undisputed. I know of hardly any citizen who says that he is against European countries working together. It is all the more astonishing that there has been such a large-scale rejection, which, in essence, is also encountered in all other countries to a greater or lesser degree. It is rather the European Union's everyday image, primarily shaped by the Commission, that is presenting us with problems.
I think it can be said, President of the Commission, that Brussels increasingly gets on people's nerves. The idea of the EU as a peacemaker and as a successful economic superpower is receding rapidly, and it appears to be a moloch whose vast and unwieldy bureaucracy, at times operating arbitrarily, makes people feel as if they have no say in their own affairs.
President of the Commission, you stated that you cannot bash Europe all week long and then expect a joyful 'yes' to Europe on Sunday. It would have been more correct to say that you cannot continually lay down the law, regulate and tie everything up with red tape all week long and then expect a friendly 'yes' from the people on Sunday.
Let me give you an example: the Soil Protection Directive has been rejected by the requisite number of Member States on the grounds that it breaches the principle of subsidiarity. The Commission is not concerned why this came about; instead, it is now making an attempt to ignore the 'no' vote and attain its stated objective. It would be more appropriate that we in the European Union set ourselves limits - over and above the Treaty and its detailed provisions - and make decisions in Europe which manifestly need to be taken at European level.
This is why we need to develop a new culture of subsidiarity. We must allow the Member States to exercise their powers and responsibilities, and we must also ensure that they do assume that responsibility.
The President of the Council spoke about the European identity. It is, indeed, important. However, it must be based on what is Europe's responsibility and what must remain the Member States' responsibility. This is why we must do what we can to save the Treaty. It is so very much better than anything that Nice has to offer us. We must make the most of this opportunity - if such an opportunity exists - and we must try to reconnect the citizens with Europe.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, I listened carefully to what Mr Nassauer had to say; he made a good analysis of the state of play of the Group of the European People's Party (Christian Democrats) and European Democrats, which leads 21 governments in the European Union, provides the great majority of Commissioners and holds a large majority in the European Parliament. I suggest that you repeat the description that you have just given of the state of play of your group as well as of the Commission at an EPP Congress - then you will make some progress. For one thing is quite true: the question that we have to discuss here is how far removed is Europe - and, above all, how far removed are the Member States that make up this Union and the governments of those Member States - from citizens' everyday problems? It is rather too easy simply to say that it is just the European institutions' fault.
We shall certainly have to take issue with the Commission. Didn't it do well, presenting the package of measures on the Friday after the Irish referendum - absolutely brilliant! It did not include in the Irish referendum the requisite measures to be taken by the Commission which it has just set out for us. Then it announced them on the Friday when the votes were being counted. What a monumental error. We shall certainly have to talk about this. However, we most certainly cannot stand here and say that it was the Commission's fault and then just give the institution a bit of a dressing-down. That would be too easy.
I shall come back to this in just a moment. Firstly, there is something that I should like to say to the Presidency of the Council. You ran a good Presidency. The President of this House has rightly said that it was a Parliament-friendly Presidency.
I should also like to thank you for a matter which you and I discussed early this year: the lifting of the embargo against Cuba was, to my mind, a vitally important step because it will significantly simplify the European Union's policy on Latin America. This is an element of strategic partnership that we must promote in the area of climate change and energy policy. I think that it is good that you have cleared an obstacle out the way. Incidentally, you have ended on a hypocritical note, hypocritical in the sense that some of the Member States which have used their veto in the Council constantly to perpetuate this embargo are the same ones as those which are among the largest direct investors in Cuba. It was, therefore, a very, very good measure!
You have made progress in a number of other areas under your Presidency, areas which I no longer need to refer to individually, as they have been mentioned by other speakers in this House. However, I think that a small country, a new Member State of the European Union, that has run such a good Presidency also deserves to be thanked and praised by the European Parliament!
(Applause)
Many fine words have been spoken today about the Treaty that must be saved. Yes, indeed! Many grandiose announcements have been made about what the EU can do - or rather, what the Commission can propose and what the Member States must implement. By all means, let us have the principle of subsidiarity, but, in that case, the Member States also need to act. In that case, they also need to act in an area which is most notably lacking in the European Union: social balance. What is lacking in Europe is no longer the single market - we have enough of that. What is lacking in Europe is no longer entrepreneurial freedom - we have enough of that. What is lacking in Europe is a socially and politically responsible counterweight to this development of the single market! Europe's citizens are aware of this: they are aware that there is always talk in the Commission of social measures, but that no such action is ever forthcoming. That is the crucial reason why Europe's citizens are getting the jitters about this Union.
I should like to give you a small example: a neighbour of mine who lives in my constituency has a net income of EUR 1 300. He pays EUR 600 for his flat and for heating bills, so that includes energy costs - at least, it did... He then has EUR 700 left for him, his wife and his two children to live on. The day before yesterday, he told me that, this year, he has had to spend EUR 700 more on energy costs - for petrol when driving to work and for home heating costs: EUR 700 more. EUR 700 more means that, every month, he has to save EUR 60 - from the EUR 700 net he has to live on - to cover his energy costs. That is almost 10% of the amount of money available for living costs. These people are not interested in the EU Treaty, nor are they interested in the attitudes that we strike in this House. What they need is direct assistance, and they need it now!
If these people believe that shareholder value is more important to the Commission than their daily living conditions, then they will turn their backs on Europe. Therefore, I should like to say that, for us, this summit was not a success because, once again, it did not focus on these issues. As long as we are talking about institutions, and people believe that these institutions do not pay heed to what you, Mr Janša, have rightly said, namely, that Europe should be important to each and every citizen because each and every citizen should feel that he is important to the European Union, as long as people have the impression that they, with their day-to-day concerns, are not important to the EU, we will not succeed in restoring confidence in Europe.
(Applause)
on behalf of the ALDE Group. - Mr President, I too would like to congratulate the President-in-Office on the achievements of his country's Presidency.
Some may have had the impression that it was just the warm-up act for the next Presidency, but those who delve more deeply know that solid progress has been made and that Slovenia has indeed left its mark upon our Union.
In justice and home affairs, the Slovenian Presidency has extended the freedom of the Schengen area to new Member States, struck a deal to improve the Schengen information system, achieved political agreement on Europol and, most importantly, seen through a directive which is the first building block in a common immigration policy.
I hope we will learn the lesson that such building blocks need to be better explained, for it met with substantial public resistance, but my Group was nonetheless pleased to support it and sees it as a great step forward.
In agriculture, the Presidency concluded a Health Check to modernise and simplify the CAP; it oversaw measures to reduce inflationary pressure on food prices and, in economic policy, created a fifth freedom - that of the movement of knowledge. It also established a mobile satellite services system, an instrument which is to be signed today.
The Consumer Credit Directive, the goods package, the Customs Code, the Postal Directive and the directive on environmental protection under criminal law can all be added to the Council Presidency's achievements.
My Group is pleased to see some progress on the Western Balkans, with the signing of stabilisation and association agreements with Serbia as well as Bosnia and Herzegovina, and we congratulate you on your role in the establishment of a new government in Belgrade.
If the Council Presidency has not been successful in tackling growing public disillusion with the European Union, it is not unique in that. The anger at the endless motorcades and police cars on the streets of Ljubliana is symptomatic of a wider unease. We need to demonstrate that we are the servants of the people, and not their masters.
We know that the Irish people are disillusioned not with their own government, but with the institutions of the European Union. As France Prešeren says in 'The Master Theme': 'They were all fed on many a plaint and tear ... As over them Malignant storm-clouds flew.'
It would do us no harm to re-read the Laeken Declaration, which summed up so poignantly the problem we face in overcoming the gap between the governed and the governors.
If problems with the Lisbon Treaty overshadowed Slovenia's Presidency, they were not of its own making. Indeed there is some poetic justice in the country which first caused the problem on 29 May 2005 now having to help find a solution, 37 months later. The 'Sky Team' of Sarkozy and Klaus will have to decide on progress up to the next European elections, and the formation of the next Commission.
I hope that the Council meeting last weekend has proved helpful in recognising that we need to prioritise people issues, particularly in the field of civil law and in protecting people from oil and food price rises; and in upholding the right of the Presidency, irrespective of the size of the Member State, to invite whomsoever they want to supper!
(Applause from the Group of the Alliance of Liberals and Democrats for Europe)
on behalf of the Verts/ALE Group. - (IT) Mr President, Slovenia is the first of the enlargement countries to hold the Presidency and we have looked on with sympathy and great interest.
Our assessment, however, is that although the Slovenian Presidency has genuinely done its best, it has not managed to assert itself against the bigger players or to make headway on dossiers, such as 'rights and migration' in particular, by putting forward a different point of view from a new country more open and more alert to the rights of migrants and new citizens. On important issues such as the 'energy package' and the 'Mediterranean Union', even attitudes to China as regards the Olympic Games, we await the French Presidency. During these six months, the barefaced action of two or three of the larger players on various issues - from cars to waste and foreign policy - shows that the Council and its Presidency are becoming increasingly irrelevant to the extent that we are today celebrating events such as 'Navy Day', which may be significant, but are certainly not priorities.
What can we then say about the words and deeds of the new Italian government which is trying to make the exceptional, the arbitrary and the interests of the leader the only point of reference for resolving all problems - from waste, to illegal immigrants, to the control of justice - while the Council stands by in complete silence and the Commission is far too cautious and timid. I should like to know - and do not brand me anti-Italian - what would have happened if any of the candidate countries, from Croatia to Turkey, had announced measures along the lines of those being planned by the Italian government as regards the waste decree or the security decree, where between turning illegal immigration into an offence and soldiers in the streets, the aim is to bring about the suspension of all proceedings which have the misfortune to have timescales and features similar to those against Prime Minister Berlusconi.
What can we say about the issue of working time, where the Council, under its Presidency, has once again completely undermined its talk, Mr President, about the need to bring citizens closer to Europe: because the message that has been sent out loud and clear is one of 'more work for less pay'. More work, fewer rights, less legal certainty, because what ultimately matters is the balance of power between states. These are more than communication problems! What we are faced with here is a real erosion of the European Union's credibility and its supposed 'guiding' role and, in its place, an increasingly evident executive which drowns out and marginalises the smaller countries, such as Slovenia and Ireland, as well as the Community institutions. Not least this Parliament, compelled by what can only be seen as blackmail to find agreements which a large proportion of public opinion finds genuinely hard to swallow, such as the 'waste directive' or, even worse, the 'returns directive'. And then the Commission, increasingly in the thrall of every pressure group apart from that of citizens, as is borne out by the very recent Kallas communication on lobbies.
We should reflect on this and we should do so with our Irish friends: on the fact that a Europe of common institutions, enfeebled by the pressures from economic and national lobbies, cannot but become more and more remote from and irrelevant to citizens. Subsidiarity is not the issue, Mr Nassauer! The problem is the complete lack of ambition and any attempt to organise a common response to European citizens, not just the Irish, but all of them! It is here, ladies and gentlemen, that we must act. We should not just reflect on but actually find the European meaning of our existence and vigorously assert our ambitions of leadership in the field of citizens' rights, migration, climate change and the shift of the European economy towards criteria of sustainability.
It is only in that way, Mr Schulz - and not just by giving money to the new poor - that we Europeans will be able not only to overcome the institutional challenges but also to win the next elections and press ahead.
on behalf of the UEN Group. - Mr President, I would like to congratulate the President-in-Office, Prime Minister Janša, and the whole team in the Slovenian Presidency for the fantastic job that they have done over the last six months. I also want to pay tribute to all the members of the Slovenian Permanent Representation and backroom staff who have operated so effectively here at European Union level over the last six months. In particular - returning to something I mentioned after our first Conference of Presidents visit to Ljubljana in December - a wonderful image of the country has been presented by the liaison officers operating with us and by the other Council representatives in Ljubljana over the last six months. What a fantastic advertisement it is for a country to have such vibrant, intelligent and visionary young people representing it on the world stage.
Be that as it may, and despite all the plaudits that will be given to the Slovenian Presidency, many will try and claim the credit for themselves. Now is the time for Slovenia to be jealous and protect its image, what it has achieved and what it has done, because, as is always said, victory has many fathers but defeat has few believers.
We have seen - with the difficulties that have arisen in Ireland concerning the referendum, and in other countries with regard to the ongoing ratification process of the Lisbon Treaty - a cry from the people as regards what they want to see and need, from the European Union institutions. So unfortunately, contrary to what Martin Schulz was saying, it is not as simple as dealing directly with the problems that many people are encountering today owing to high fuel prices, the pressures on them with regard to inflation, and decreasing wages in certain sectors.
In the past week, fishermen in Ireland and around Europe have been devastated by the price of fuel. And yet there is a growing demand within the European Union for fish. At the same time as having the globally-created problem of the price of fuel, we also have the European institutions and European regulations saying that fish which are caught and which are a viable food commodity have to be thrown overboard and discarded simply because they are not part of a quota. Trying to tell people that this is a positive policy towards the conservation of fishing stocks is inexplicable.
Be that as it may, the many successes of the Slovenian Presidency can, in my opinion, be condensed into three or four key areas. First of all, there is the Western Balkans, which presented problems before the Presidency, but for which solutions are now being put in place. The Slovenian Presidency may not get full credit for what it has achieved through quiet diplomacy and its actions and leadership in that area.
Secondly, with regard to unblocking many issues at a European Council level, and in particular the directive on temporary workers and temporary agency workers, we have been trying to find solutions to all these problems for 14 years, and now they have been delivered.
Thirdly, there is the whole question of Cuba and Zimbabwe. These are two very different issues, but ones of a global nature that we have to respond to. It is amazing that yesterday 85 people died in Zimbabwe, with the main opposition leader, Morgan Tsvangirai, who we all believed had won the first round of the elections, having to claim asylum and protection within the Dutch Embassy. For the first time in many years, the UN Security Council adopted a unanimous decision condemning Mugabe's actions. These are things that we have to push further and bring conclusion and finality to.
Finally, I would say to the President-in-Office, and to all the ministers in his government, that this may seem like the end of the game but, as he will discover on 2 July, it is in fact just the beginning of a new game and one that may require even more diplomacy and greater tact from Slovenia and the European Union in the future.
Thank you, President-in-Office, for all your efforts and time, and in particular thank you to Minister Lenarčič for coming to this Parliament so often and being so pleasant with all of us.
on behalf of the GUE/NGL Group. - (FR) Mr President, President-in-Office of the Council, President of the Commission, during the past six months a number of decisions have been taken by the Council that Mr Janša failed to mention; and yet they are the type of decisions that strike a chord with the citizens and that influence what people think about the European institutions.
I shall mention three such decisions that were taken this month alone. I hasten to add that I am not incriminating the Slovenian Presidency but rather all those Member States which made it possible, in each case, to achieve the required majority.
The first example: the agreement reached on 9 June on the draft directive on working time. In this instance, the Council more than failed to meet expectations, it literally infuriated the entire trade union movement: the refusal to challenge the derogation enabling the maximum working week to be extended to 65 hours, or even more; unconditional 'annualisation' of working time; and the introduction of the concept of 'inactive part of on-call time' which will no longer be considered as working time. Long live social Europe!
The second example: the outrageous directive on the harmonisation of the rules governing the deportation of illegal migrants. This text was condemned not only by the United Nations High Commissioner for Human Rights, Amnesty International, the International Human Rights Federation, the European Trade Union Confederation, the Commission of the Bishops' Conferences of the European Community and the fledgling Latin American democracies but also by eminent figures who are least likely to be suspected of excessive severity towards the European Union, such as Jacques Delors. Welcome to a Europe of human dignity! This also applies to all the European institutions, including Parliament.
The third example: the launch, on 16 June, of official negotiations with Israel with a view to significantly improving relations between the European Union and that country, and this after a year of secret talks. I would point out that a delegation representing all of Parliament's political groups stated unanimously, on 2 June in East Jerusalem, and I quote:
'we strongly feel that without serious signs of good faith translated into tangible improvements on the ground, the time is not yet right to upgrade EU-Israel relations'.
Good luck to Europe's credibility in the Middle East and in the Mediterranean!
It is against this background that a European Council was held which, to top it all, has just deferred by four months consideration of possible measures to combat rising oil prices that, as has been said, are strangling tens of millions of ordinary people. Oh, I forgot: 'the European Council agreed that more time was needed to analyse the situation' and to understand the reasons for the disenchantment of our fellow citizens. If I have understood the President of the Council correctly, 'communication' will do what remains to be done to convince people that 'all is well'.
Good luck!
on behalf of the IND/DEM Group. - Mr President, Slovenia has proudly and diligently carried the Presidency. A few days ago, at your summit, you decided to study why the Irish voted 'no' so, in response, I will repeat what I said last week.
Ireland has become increasingly uneasy at finding its democracy eroding and its values changed. Ireland has a history that makes it especially value democracy. Increasingly, though, it is finding that its decision-making power seems to be migrating to the Commission. However, when questioned about a particular decision, the Commission will defer to the national authorities. Nobody seems to be responsible.
That is an agreeable situation for nearly everyone but the citizen. The nation gets the regulation it wants, as well as the revenues, but ducks the responsibility. This is felt in day-to-day items such as the Waste Framework Directive and the Water Directive, with its water charges. It was also felt in the run-up to the referendum, where some voices coming from Europe told us that the outcome of our vote did not matter. Other voices threatened us with retribution and even expulsion from the EU if we did not get it right. Despite these threats - or possibly because of them - a large number of Irish people voted against this Treaty.
Concerning values, many still consider that their country - Ireland - is a Christian nation, despite recent decades of secularisation. They are uneasy at European voices calling for either a right to abortion or a right to euthanasia. It is only a year since this Parliament, the Council and the Commission, in the Advanced Therapy Directive, chose not to ban embryo-destructive cloning, commercialisation of the human body and animal human hybrids. Shortly before that, the Seventh Framework Directive allowed EU funding for embryo-destructive research. Only a year ago, on 5 July 2007, a conference was held in this Parliament to promote medically assisted dying and euthanasia in Europe. It was well attended by MEPs and large numbers of interest groups. As the conference progressed, it was clear that they eagerly anticipated the coming into force of the Charter of Fundamental Rights, which they felt, with the right court cases, would open the door to euthanasia Europe-wide. None of this has gone unnoticed in Ireland.
Furthermore, those who wanted a 'yes' vote constantly reminded the Irish of how well they have done out of Europe, but this does not ring true to them, with the fishing industry of an island nation struggling to survive, a profitable sugar industry disappearing at the stroke of a Brussels pen and building workers living day to day, job to job. It is now clear that the large countries intend to force us to re-vote until we give a 'yes' to Lisbon. They have enlisted their willing allies from the political classes in Ireland - who were so out of touch with the people that they were in shock at the referendum outcome and angry at the voters. If you want the people of Ireland - or anywhere else for that matter - to embrace Europe, you will have to listen to them telling you about the Europe they want, and act on their concerns. Otherwise, they will vote 'no' again.
Mr President, President Sarkozy is reported in the London Times as saying the Irish 'are bloody fools. They have been stuffing their faces at Europe's expense for years and now they dump us in the s-h-i-t' - his word, not mine. Last week we all said we respected the Irish vote, but we are not respecting it. We are treating the Irish with utter contempt. Like Robert Mugabe, we are simply rejecting the verdict of the people. Wolfgang Schäuble has said that a million Irish cannot decide for half a billion Europeans. Very well then, let the rest of us vote on this treaty. You dare not do so because you know that we too would vote no.
This very month the EU lost its last pretence of public consent or democratic legitimacy. It has been revealed for what it is, which is an authoritarian conspiracy against the people. The referendum was in Ireland, but it was here in Brussels that democracy finally died. We are here today to bury it.
Mr President, firstly may I join with colleagues in congratulating Slovenia on a very successful Council Presidency, pursued with such efficiency, such friendliness and such flair.
However, I have read the Council conclusions of last week regarding the Irish referendum, and have to say that I despair. All the heads of government attending that Council session, just like my MEP colleagues, were elected by the people to be accountable to the people. However, it would appear that those attending the Council somehow believe that they were elected by each other and are accountable to nobody. How else can one explain the conclusions?
The first page declared that the Council took note of the Irish referendum result, and then promptly proceeded to ignore it. The first page also added that the purpose of the Lisbon Treaty was to help the EU work more democratically. Who says? How can it work more democratically when most people are not allowed a vote, and those that do vote are ignored? No wonder Europe has a problem. No wonder the Irish voted 'no'.
I want the EU to succeed and to prosper, not to fail. However, that means we have to connect with the people who elected us. Please let us stop and listen.
So, may I address this message in particular to the incoming Council Presidency, to France. France is a great country and a founder member of the EU. Its First Republic was founded on three key principles: liberty, equality and fraternity. These did not just mean liberty for politicians in equality with other politicians. It meant liberty and equality for the people and fraternity amongst all the people. It is time for us here to show just such fraternity with the people of Ireland. Let us halt the ratification process now. Let the politicians show that we are at last listening to the people. Then maybe - just maybe - the people will start listening to the politicians.
(DE) Mr President, I should like to add my voice to the praise given to the Presidency. I believe that it has achieved a great deal of good. The example that I would give is the launch of negotiations with Russia on a partnership agreement. That will be no easy task, as we have many different opinions, but these negotiations and this dialogue are absolutely necessary.
I should also like to offer my thanks for the preparations that have been made as far as the Mediterranean Union is concerned and also for what, in my view, will become a 'Union for the Black Sea'. I hope that this 'Eastern dimension' will be strengthened, especially - if the Commission is devising the strategy - since it is a region that is extremely important for our energy supply, as well as a host of other issues.
However, allow me to focus on the issue of south-eastern Europe and the Balkans. I think that we need to clarify two points. The process of integration in this region, for which you have done a great deal, must continue. We would do ourselves harm, were we to put a stop to this integration process. However, it should also be understood - and I expect a clear statement from the Council in this regard - that enlargements can be completed only after institutional reforms. In our view, that is now the purpose of the Lisbon Treaty.
These are two issues that we must address in parallel. We must not suspend these negotiations. We must promote stability in this region, but we must also state very clearly - and here I am concerned by the different views held at Council level - that we must first implement institutional reforms ourselves, so that we, too, are fit for enlargement, and then the new states - Croatia and the other countries - really will be able to join. It is also essential for the Council to make a clear statement in this regard. In any event, that is our opinion!
(Applause)
(SL) As you have seen and heard, Parliament has welcomed the first Presidency of Slovenia, and I, too, on behalf of my political group, can say that the hundred members of my political group have consistently welcomed your efforts in the Presidency of the Council of the European Union.
I myself see this as the final phase in the integration of Slovenia into the European Union. This is not just about the Slovenian Presidency, but about the fact that the citizens of our country have, as the first among the new members, experienced the responsibility which membership of the European Union also brings to the wider community of citizens and to the whole population. So this integration is now behind us and has been completed successfully, and of course I myself must congratulate you for that.
If anything holds true, then now there are no longer any doubts as to whether you come from Slovenia or Slovakia. In these six months I have no longer had anyone try to send me back to Bratislava. Everybody boasts of having been in Ljubljana and of having enjoyed it.
However, I do not share the assessment of what was actually achieved in the Western Balkans. Less was achieved than was possible. Most importantly Macedonia, the Republic of Macedonia, is still far from a date. The situation there has not been put right, conditions are still deteriorating, the political culture is in reverse and neighbourly relations are in retreat. That is why we still have a lot of work ahead of us here.
I will end with just one appeal: a great many people have worked hard in this Presidency, Mr President, and it would be good if we had the opportunity to stay here another month or so and help the French Presidency. Just as the Presidency begins and runs its course, so it ends. And up to the end of this year, Slovenia with its knowledge could contribute a great deal to the success of the French Presidency.
(IT) Mr President, ladies and gentlemen, I really hope we have learnt something from the lesson of Ireland. From what Mr Crowley has said, it seems to me that serious and honest account has been taken of the real voice of the people in Ireland.
Mr Crowley spoke of fishermen and was right to do so. It is the Europe of people who work, who produce, of the real economy, that has made itself heard through the Irish referendum: it wants a different Europe. The Europe that inspired the work and thinking of the founding fathers, not a Europe of bureaucracy, very often and in my view almost always, deaf to the voice from the real economy.
Let us consider the issue of the price of agricultural products and foodstuffs and in particular the current oil crisis. What is Europe saying here? It seems to me that there is very little in the recent European Council report. That is serious! At a time when world finance has discovered that gambling on oil futures is safer and more convenient than gambling on gold, or on currencies, securities, shares and all the other commodities. Any such silence, unbelievable as regards the oil futures bubble, is worrying, as we know that on Wall Street global finance is trying to plug the budget holes wreaked by the cataclysm of sub-prime lending, speculating on poor people, on people who work and produce. Europe then says nothing about the explosion, at a time when Goldman-Sachs is predicting a price per barrel of 200 dollars. As the merchant bank that is financing the speculators, it has to be well informed! There is a madness at large in the most complete deregulation. Europe should have the courage to say so!
No action either to check that there is real trade behind the virtual transactions. Nor are the rules being applied on the payment of security margins, which are designed to tax pure speculation and to differentiate it from genuine risk coverage operations. In my view, Europe now has to tackle its citizens' real problems. That is the message of the Irish people: defend us from world speculation; defend our citizens and the economies of Member States which are suffering as a result of this speculation about which Europe lacks the courage to say anything at all!
Mr President, I have listened very carefully to this debate, and should make it clear at the very outset that Ireland is not in the throes of an identity crisis. Ireland understands itself very clearly as a European nation, at the heart of a European project, but Ireland has also taken a strong view, expressed by its people, as to what that project must be.
That project must be based, first and foremost, on democratic values. That project must unambiguously protect public services and workers' rights. That project must genuinely be one which is in the interests of international peace and stability, not a project for militarisation. The Irish people have said that in a very particular way and as a neutral Member State.
We have heard a lot of talk about identity. There is one common factor that binds European peoples together, which is not just their valuing of democracy, but a demand for democratic values in the Union. When I hear that the Irish vote is to be respected, on the one hand, but that ratification must continue on the other - that Lisbon must be salvaged above all else - then I have to sit and wonder.
All eyes were on Ireland in the course of the referendum campaign, and now all eyes are on the European institutions and the European leaderships. Will you or will you not, at this moment of democratic truth, listen to the people?
Ireland does not require a tap on the head or clarification of the existing treaty. What it wants and needs is a new deal. I believe the Irish people are speaking for Europeans across the Member States in making that demand.
(IT) Mr President, ladies and gentlemen, the six months of the Slovenian Presidency is coming to an end at a time of crisis. A crisis not so much in European sentiment, but in the Union as the Constitution and therefore the Treaty of Lisbon would have had it.
To breathe new life into the Union, we have to accept that citizens are not in favour of the way in which it has up to now been conceived and the way in which it is designed in the disappointing model that has been put forward. Criticising the outcome of the popular consultations - yesterday in France and the Netherlands, today in Ireland - is fairly futile; the issue has to be tackled in the only way possible: putting forward a model based on respect and mutual cooperation between identities and proposing founding, common and shared values based on a historical and cultural identity which is not subject to foreign - financial and geopolitical - interests; taking the bureaucracy away from an apparatus about which many citizens know very little and which continues to be remote from so many of them; in particular, making what we want to achieve subject to the direct will of the people in all the Member States of the Union, without the lack of communication and comprehension which has up to now gone hand in hand with any referendum in those states which have the healthy duty to consult their citizens.
(SL) In the field of justice, home affairs and citizens' rights the Slovenian Presidency has demonstrated detailed knowledge of the issues and has contributed to their successful conclusion with great commitment and openness.
Today, for instance, the Returns Directive was mentioned. Some Members are not happy with it. However it needs to be said that it is a good compromise, a step forward towards a more appropriate solution to the serious problems associated with illegal immigrants.
Moreover the framework decision on the trial of persons who are absent, or as we say here 'in absentia', seemed at first to be a routine matter, but then considerable differences of opinion sprang up. In the end we reached a compromise and in an hour or so we will vote on it in committee.
The amendment to the code on the Schengen borders in terms of the use of the visa information system stipulates the use of biometric data in border controls for third country nationals holding visas. This is a very important matter whose implementation will contribute to greater security, and at the same time ensure the appropriate treatment of persons entering the Schengen area. We also harmonised this dossier after two trialogues and expect it to be adopted at the July session of Parliament. Overall I can say that in the area of security and freedom the Slovenian Presidency has, together with others, struck an appropriate balance between the requirement for greater security and the requirement for freedom.
To close may I just add that as rapporteur on numerous matters in the area of security, freedom and rights, I can state that the Slovenian Presidency has met expectations on the political and professional level. I would especially like to thank the heads of the working groups in the Presidency, the majority of them young people, and their associates who have worked so well.
(Applause)
(DE) Mr President, I should like to congratulate the Slovenian Presidency for successfully encouraging all 27 Member States to move forward with the ratification process. I am concerned only by the note in the minutes for the Czech Republic. I do not know what this is in aid of, since other countries, such as Germany and the United Kingdom, also have judicial reviews under way. Therefore, why, precisely, is there a note in the minutes for the Czech Republic? I hope that this is not an invitation to the country to delay the ratification process and even render ratification impossible by playing domestic political games. Perhaps you could say something on this matter.
President-in-Office of the Council, you have praised the synergies between the Commission, Parliament and the Council. That is right and proper, but, then again, as far as communication policy is concerned, it is also wrong. We have a deadlock that has been going on for a long time. The Council is not prepared to participate in a common communication strategy. It is really quite shocking to see how the pro-Europeans are helplessly at the mercy of the anti-Europeans. The way in which this Treaty was marketed was shoddy, amateurish and totally clueless. We now learn from this shock that we need to adopt a different dialogue strategy with the citizens. This cannot continue.
You then rightly said that we must promote the European identity, that we must make it clear to the citizens what unites us. The idea of creating a football team cannot be such a bad one. Perhaps our Information Offices might also compile a list of all the Olympic medals won by citizens of the EU. However, I believe that symbolism is one thing and substance is another. The fact that people are afraid of Europe and do not associate Europe with any kind of hope must give us cause for concern. There must also be some kind of change in policy here in areas such as food prices, energy prices, the credit crisis and high managers' salaries. In many areas that give citizens cause for concern, we either get there too late or we make only half-hearted decisions.
Therefore, Europe must serve the people, it must protect the people, and then they will also support and follow us. This is also a lesson to be learned from the Irish people's vote.
Mr President, the European Council will plunge the continent into a severe crisis should it fail to deliver essential reform at its October meeting.
Of course the Irish should be treated exactly the same as the French and Dutch, and we look forward to a constructive package of proposals from Mr Cowen. However, the quid pro quo is that Ireland then commit itself to changing its own mind and supporting a reform package that strengthens the European Union. The consequences of failing to carry through the Treaty of Lisbon should begin to be seriously explored, and indeed spelled out.
Mr President, the real message of the Republic of Ireland voting 'no' is that vast swathes of the rest of the EU would do the same were they allowed.
Ireland is not naturally Eurosceptic - far from it. It is the fact that voters there rejected Lisbon which terrifies the political elite who met in Brussels last week. They know that if they dared let their peoples speak, they too would look like the hapless Brian Cowen. Thus, to their shame, they have conspired to rush through ratification elsewhere and then try arrogantly to bounce the Irish into a second referendum.
Lisbon set its own test for survival: acceptance in all Member States. It has spectacularly failed that test. If EU leaders were honest, they would accept the Treaty is dead.
In Zimbabwe democracy is being bludgeoned to death. In the EU it is being suppressed by gagging the people.
Mr President, first of all I would like to thank the Slovenian President-in-Office, all his ministers and Slovenia's Permanent Representation and officials for an impressive performance in command of their briefs.
Coming from a small Member State, I have a special understanding of how stretched official resources can be during a very pressured six months. I also have a slightly prejudiced view that small Member States make far better Presidents than large Member States - such is our concentration on the job.
The signal from Ireland has to be taken seriously. We need to analyse very carefully exactly what it was the Irish were saying 'no' to. Was it 'no' to a legal text which, by its nature, was hard to grasp and intimidating even for our politicians, and which we on the 'yes' side obviously failed to communicate adequately?
Perhaps it was also a 'no' stemming from a subliminal fear of the direction in which Europe is going, from a vague sense of 'too far, too fast' and from a need for consolidation.
The voters said 'no' to too much interference in their lives from Brussels, and 'no' to an Irish Government that has done little to enhance the reputation of the profession of politics. Theirs was also a 'no' to oil prices, to food prices and to the WTO. Sugar beet farmers said 'no', fishermen said 'no'. It was a 'no' arising from misplaced concerns about neutrality, militarisation, abortion, euthanasia, cloning, taxation and workers' rights - misplaced, that is, in the context of the Lisbon Treaty text.
If successive Irish governments over the last 35 years have cynically sold the benefits of European membership purely in monetary terms, with no reference to the philosophy and purpose behind this great project - that is the peace, stability and prosperity it has brought to Europe - and if they have blamed Europe for any problems and bad news, while claiming credit for all successes and progress, is it any wonder that a majority of those who voted rejected a poorly-understood document, aided and abetted by a range of extreme Eurosceptic cuckoos from other Member States who used the Irish as proxy voters for their own cause?
Political responsibility for the way forward now rests with the Irish Government and its Taoiseach, Brian Cowen. The Treaty cannot come into force without unanimity. Other governments, if they so wish, should have their say on the Lisbon Treaty. Just as we demand respect for the Irish vote, so must we respect the right of other Member States to ratify the Lisbon Treaty or not, as the case may be.
Seven Member States ratified the Constitutional Treaty after the French and Dutch votes. Parliamentary ratification is no less democratic than referenda.
(PL) Mr President, Slovenia is the first of the new Member States to hold the Presidency of the Council of the European Union. The six-month Presidency was certainly an enormous organisational undertaking for Slovenia, but it has to be said that the three years of preparations, together with the support of the European Commission, Germany, Portugal and France, were very successful and Slovenia has led the work of the Council very efficiently over the past six months.
The programme for the Presidency contained a number of priorities that were certainly not easy to achieve and which will be carried over to the next Presidency. The primary point in the programme was of course the ratification of the Lisbon Treaty. Taking into consideration the fact that ratification of that document depends on individual Member States, the most that Slovenia could do is to set a good example, which it did. Unfortunately the referendum in Ireland threw cold water onto the optimistic vision of the Lisbon Treaty's entry into force prior to the French Presidency. The spectre of yet another crisis loomed over Europe and the summit of the European Council, which took place last weekend in Brussels, was unable to answer the question of where Europe should go next. This question is still open and we shall await some answers not just from France or the Irish government, as this is a task for all supporters of the joint European project. The Polish left has called on the government of Donald Tusk and President Kaczyński to ratify the treaty without delay.
Another very important priority for the Slovenian Presidency was issues relating to energy and climate change. In March 2007 Member States undertook to reduce their carbon dioxide emissions by 20% by 2020, increase the amount of energy generated from renewable sources by 20% and increase energy efficiency by 20%. It so happened that the preparation of a consensus as regards the regulations prepared by the Commission in this regard also fell within the Slovenian Presidency. This was not and is still not an easy task since, and this is deplorable, the majority of European Union Member States have not been able so far to fulfil their obligations under the Kyoto Protocol.
European energy security and the ability to withstand financial crises in the age of globalisation: these are, without doubt, among the most important challenges facing the EU. Rising materials and food costs, uncertainty in financial markets which, for many companies are the only source of financing for growth as well as for specific projects, are not just a threat to Europe's economic growth, but are damaging to households and endangering the realisation of the European social project.
(DE) Mr President, President-in-Office of the Council, President of the Commission, ladies and gentlemen, the Irish 'no' vote must be respected; the Irish are perfectly entitled to vote as they have done. However, the other countries are also perfectly entitled to continue the drive for a more democratic, more transparent and more effective Union. The Lisbon Treaty is a step in this direction. Therefore, I welcome the fact that ratification will continue. I also think that it would be good if we were also to talk frankly about a multi-speed Europe.
This multi-speed Europe already exists, and it reflects both national sensitivities and the wishes of the EU Member States to allow for different stages of integration. It enables those Member States which would like to do more things together to do so without, on the one hand, being held back by those countries which are more hesitant and, on the other, disregarding the principle of free choice, namely that those countries which want to do something together may do so by their own choice.
In a multi-speed Europe, further accessions to the EU are also simplified, as it is wrong to punish Croatia and Turkey for the fact that the majority of Irish people have voted 'no'. The blame game between the European institutions is getting us nowhere. The problem lies in the fact that the major European projects of recent years - as right and proper as they are - and the enlargement of the EU have been insufficiently anchored in democracy. Now we are having to pay the penalty: always little by little, that is.
The good thing about the Irish 'no' - trying to see the positive side - is that Europe is being talked about once more. If this opportunity is used to discuss or explore other avenues, I believe that we may then come a little closer to a 'Europe of citizens'.
(NL) Mr President, Mr Barroso has just spoken for ten minutes and in those ten minutes he spoke for barely a minute about the Irish referendum and the actual ratification process. We are certainly used to some arrogance on the part of the Commission, but this beats everything. Apparently the referendum is not important any longer. We carry on with the agenda. Obviously the idea is that Ireland now just has to sort out the problems for itself. Well, Ireland has said what it thinks and it does not have to do so again.
In fact, Mr Barroso, the Irish referendum carries more weight than the ratification by parliaments in the other Member States. There is hardly a single Member State in which the ruling party has gone to the electorate with its programme for Europe. There has not been any public debate of the Treaty. In Belgium, for instance, the arguments against the Treaty were not even set out by the media at the time of the parliamentary debate. Nowhere were the voters able to say what they thought about your plans. Is that the democracy we want? Europe has to stop being so patronising and arrogant, or it will just become more and more isolated from its citizens.
(DE) Mr President, President-in-Office of the Council, President of the Commission, first of all, I should like to extend warm thanks to the Slovenian Presidency. It is the first Presidency by a new Member State. Thank you, you have done a good job at a difficult time! It is a difficult time because we are now having to face up to the new possibilities for reform of the EU and because of the result of the Irish referendum.
However, there is one thing that I should like to say to this House - something that I have learned from the UK, from Westminster: representative democracy has the same degree of democratic legitimacy as a referendum. If we abandon this principle, then our democratic system as a whole will be lost, and we will find ourselves in a situation of manipulation, such as the one that we have seen in Ireland. We have to take some arguments seriously. We have to make it clear - Mr Nassauer has pointed this out - that we must strengthen the European Union and that we must make every effort to limit excessive legislation. However, we also have to affirm that the telling of lies is not permitted in a democratic process.
As my fellow Member said earlier, this Treaty expressly bans reproductive cloning because it is prohibited in the Charter of Fundamental Rights. The truth is that it is becoming a Europe of values. It is precisely the case that Europe's citizens enjoy more rights because the European Parliament and the national parliaments are becoming stronger, a citizens' initiative is being introduced and the subsidiarity monitoring procedure has been established. That is quite true! The claims that we have too little democracy are what prevent us from having more democracy, as the majority of those who have waged the campaign of lies do not want Europe at all and put forth these spurious arguments in order to conceal that fact. We should not allow this to happen, and that is why I think that legitimacy is good.
That is why I also think that we should try to move forward with the ratification process, to be critical but also to affirm that this European Union has so far brought us the happiest period of peace, freedom and prosperity in the history of this continent. We do not have to be ashamed of the achievements of this European Union, and we should also tell people about this success if we want their support for the EU - although they are entitled to criticise the EU in individual cases.
I think that, on that basis, the 26 Member States should complete their ratification processes and that our Irish friends should then be invited to analyse this situation and come up with a proposal. As there is no immediate deadline, we should go about it in a reasonable manner. It would be nice if it could all be concluded before next year's European elections. However, in any historical process, such details are mere trivialities. I think that we should give our Irish friends the opportunity to address this issue and to come up with a proposal.
Mr President, I first of all wish to congratulate the Slovenian Presidency for a job well done. The peoples of Europe, including Ireland, need the European Union now more than ever. Our world is driven by injustice and fear for the future, and driven indeed by simple-minded neo-liberal economics which have taken our world to the edge of the abyss.
Europe's original social contract, which delivered a prosperous continent, at peace with itself, has to be revived and modernised. Europe, which is to say the national governments, in tandem with this Parliament, must take the lead in addressing the deep concerns of the people, and must lead a new movement for a consensus based on fair trade, decent work and sustainable development and replace the failed Washington Consensus.
Ireland's 'no' vote is a reflection of people's deep concerns over the future, and they have voted for the status quo. 'Sticking plaster' programmes to help the poor are necessary, but in themselves totally inadequate.
The way forward is for Europe to demonstrate that, as a Union, it can seriously get to grips with the financial crisis, climate change and sustainability, with economic recession, with decent working conditions and with energy security and fuel costs. Europe must be seen as part of the solution and not part of the problem. In those circumstances, Lisbon would be easily ratified in all of the Member States.
By way of a footnote, might I suggest to my colleague Ms McDonald, who gave us a lecture on democracy and militarisation, that she would gain more credibility if she took the floor in this House to declare an end to support for ETA, the murder gang in Spain, and an end to the policy of seeking the destruction of the Spanish state, which is a democratic state of this Union.
(SL) Slovenia has shown that 27 Member States are together formulating European policy in a responsible manner. Here the fact that some country is a new Member State or that it has a relatively small administrative apparatus is not a weakness but is rather a good sign. There has been a great wealth of substantive issues addressed in these last six months and which have dovetailed well with the priorities of the Slovenian Presidency. So I wish to congratulate Slovenia sincerely for progress in this area.
Above all I would like to mention certain developmental tasks which were concluded or are well on the way in this period, as these are the very tasks that afford a better life for each citizen and at the same time signify great prospects for exceptional individuals.
We have launched a new cycle of the Lisbon Strategy and a fifth freedom has been introduced, this being the free movement of knowledge. This is a big challenge for Member States, which will have to ensure that capable people come to countries and do not leave countries on account of this freedom.
At the same time, the headquarters of the European Technological Institute have been decided. Exceptional diplomatic skill has made it possible for countries to respect the Council's 2003 decision. I hope that this decision will also be respected when the main location for the supervisory body of the Galileo agency is fixed. I also of course wish to offer my congratulations on the relaunch of the Galileo project, as this has meant new organisational and administrative tasks and a search for new funds.
At the same time a great deal has been achieved in the area of the climate and energy package, and agreement was reached within the Council on the third liberalisation package in the area of gas and electricity. It is true that the opinions of Parliament and the Council differ here, but it is a very good basis for our continued work.
Ladies and gentlemen, Slovenia is celebrating this week. It is celebrating Statehood Day, which is a festival of national pride. This year it is also justifiably supported with a strong European element.
(CS) Mr President, ladies and gentlemen, I, too, want to start by thanking the Slovenian Presidency and the team led by the Slovenian Prime Minister, Mr Janša, for the high-quality and thorough work carried out both during the last six months and at last week's Council summit. The Council managed to cope with the difficult situation following the Irish referendum and to come up with a suitable and sensitive plan. Ireland has been given time to evaluate the situation during the summer and to suggest a common way forward. Those countries that have not yet begun ratification have been urged to do so, to continue the ratification process. The Czech Republic, too, has an obligation to complete the ratification process. The Czech senators, who by sending the Lisbon Treaty to the Constitutional Court in Prague have blocked the ratification process, provided the Czech Government with an alibi.
The invitation to Slovakia to join the euro zone is also important, both for the euro zone and for the Member States of Central and Eastern Europe. This invitation shows appreciation for the work done by the Slovak Government and for the results of the Slovak economy, and offers support and encouragement to the pro-European and pro-reform forces in countries such as Poland, Hungary or the Czech Republic, so that these countries, too, are able to adopt the euro as soon as they meet the necessary conditions and prerequisites.
Mr President, there are two points I want to make. One is that there is no moral hazard and no downside for people who made reckless promises in the recent referendum in Ireland.
The Irish public have been led to generally believe that nothing contrary to our interests will happen, irrespective of our decision. Indeed, we have all given space to seeing if there can somehow, some way, be a realignment.
However, the unspoken-of elephant in the room is that, whereas Lisbon cannot go ahead without 27 Member States' approval, the EU can find ways for a coalition of the willing to move on. Politics is the art of the possible. It is possible for there to be a solution including Ireland, but we all know that the art of politics can enable the willing to move on. I sincerely hope it does not come to that, but one must be open and honest with people so that they understand the hazards involved. We need to know precisely where we stand so that we can see what is in our best interests and in the best interests of Europe.
Nor is there any moral hazard for those who used the most vile propaganda in the recent Irish referendum campaign. Ms Sinnott, who was recently rewarded with the chairmanship of her group, which includes the UK Independence Party, circulated this document which claims that salaries, wages and democracy were going down the drain, and shows a syringe, no less, representing euthanasia and abortion! Then she comes here and is rewarded by the UK Independence Party, within two weeks, with the chairmanship of her group! But there is no moral hazard, because nobody in this House will take action against this vile document, which was circulated in full colour.
The second point I would make is that the political system can no longer cower behind Eurobarometers, surveys or opinion polls. Franklin D. Roosevelt said of cynics that 'They know only the rules of a generation of self-seekers. They have no vision, and when there is no vision the people perish.'
It is time we started talking about the miracle that is the European Union. The vision of Schuman has been achieved. The European Union has put the terrible Panzer divisions, the gas chambers - all of that - behind us. What is more, the Berlin Wall has come down and we have welcomed in those Member States recently dominated by Communism. It has been a miracle before our very eyes.
Let us stop getting caught up in the detail of this Treaty. Let us start talking about vision. Let us stop being followers and start being leaders. We will engage the people if we talk to them about this vision, and that is what they need.
(ES) Mr President, President-in-Office of the Council, President of the Commission, first, I would like to congratulate the Slovenian Presidency of the Council, which has shown that the European spirit is infectious and effective and is good for us.
I am going to focus on a commitment made by the Slovenian Presidency, which was to obtain ratification by two-thirds of Member States during the Presidency. You have obtained two-thirds plus one and have therefore achieved your target.
So many awful things are said about democracy, but I think it is worth pointing out that we have achieved a very clear consensus. The Council, the Commission and Parliament, through its President, are agreed about the line to pursue, which is based on respect for the result in Ireland and also respect for the almost five hundred million citizens who make up the rest of the European Union. We cannot expect that less than half a million people should decide the destiny of five hundred million. That would not be democratic.
Similarly, I think that the Taoiseach, the Irish Prime Minister, made a very clear and constructive contribution to the Council.
We therefore all agree to continue with ratification. This very week, the Spanish Congress of Deputies will ratify the Treaty of Lisbon in a single reading. It will then go before the Senate and you will be able to add one more country to the list.
Second, the solution is not to undermine the Treaty. We must continue moving forward.
Third, it is a very positive demonstration of solidarity.
Mr President, I would like to put two very specific questions to the President-in-Office of the Council.
First, when you talk about continuing with ratification, do you think or has the Council discussed the provisions of Article 48(5) of the Treaty of Lisbon, whereby the matter would be referred to the Council of Europe if four-fifths have ratified but no further progress could be made?
Second, why have you included the very curious note at the bottom of the page, which states that the Czech Constitutional Court might hold the whole European process hostage?
Like everybody else, I heard on the news what President Klaus said from his hospital bed: he declared the Treaty dead and said the euro does not work and is harmful. I think that this is a relevant political fact, because the Czech President will hold the Presidency for the first half of next year.
(SL) As a Slovenian Member of the European Parliament I have been following closely and also taking part in the preparations for this Presidency. I have seen the great care taken by our ministers and everyone involved in these preparations and also the great responsibility and desire to perform this task as well as possible.
I will not list all the achievements. I am pleased and proud that this Presidency has been carried out in such an outstanding way, and I would just thank Prime Minister Janša and State Secretary Lenarčič, who have borne a large part of the responsibility, and all the ministers. Yet we also should not forget all the support team, which was very young and held responsibility, but which performed well on the European stage. And for that reason I should, as a Slovenian, like to take this opportunity to thank the whole team.
In Slovenia the pre-election cannons are already sounding and I hope they do not shoot down this successful Presidency, and that the citizens of Slovenia will also be grateful that Slovenia's reputation in Europe and the world has been effectively enhanced because of the Presidency.
(IT) Mr President, ladies and gentlemen, yesterday afternoon the head of the Montenegrin government attended the meeting of the Committee on Foreign Affairs, after one hundred days in government. I asked him: 'Mr Djukanović, why, when we are discussing what happened in Ireland - no to Europe, no to the Treaty of Lisbon - are you so keen to join the European Union, to be part of the European Union, when you have been independent for such a short time?' He replied: 'We do not want to be isolated, we do not want to be on our own. We want to be in a community'. In my view, that is the secret by which the problems can be resolved.
(HU) As a Hungarian I feel very proud and I congratulate our Slovenian friends. As a new Member State, they have done an excellent job. They have done a great deal to stabilise the Western Balkans and on the Kosovo issue, on the accession of Croatia, and on abolishing visa requirements. I am especially grateful that they supported Hungary's bid to host the European Institute of Innovation and Technology (EIT); indeed my thanks goes to all the Member States who supported our bid. I would also like to congratulate our Slovak friends on the introduction of the euro in 2009.
None of this, however, alters the fact that the European Union is in the midst of its deepest crisis. Here we only refer to the Lisbon Treaty as an institutional reform. No, my friends: implementing Lisbon would be a step towards political union and a community of values. Let us respect the decision of the Irish people, but we have not moved forward at all from the position we were in a week ago. Our Irish friends must decide once and for all whether they want to remain in the European Union or not. This is what they must decide, and the Lisbon Treaty must be put into effect. Thank you very much.
(DE) Mr President, as an Austrian, I am delighted that our neighbouring country of Slovenia has run such an excellent Presidency. Congratulations, President-in-Office of the Council! However, if you will allow me, my congratulations do come with a request, one that concerns the little details on which the citizens of Europe judge Europe and its value. In the coming days, a great many Austrian and European citizens will be driving through your country, where they will encounter a motorway toll system that is utterly discriminatory. The Directorate-General for Transport has also already written you a letter. Can Slovenia, as the country holding the Presidency, exert its influence on Slovenia as a Member State so that something is done about it?
(FR) Mr President, at the end of the day, it seems to me that we are very divided. There are those who believe that we have an Irish problem - they are the majority - and there are those, including myself, who believe that we have a European problem. The worst thing is that, through institutional tinkering, those who believe that we have an Irish problem will pip us at the post, but they will not be addressing the real problem facing us, and that is our citizens' distrust.
You can add as much institutional gloss as you want - the entire basis of trust has been gradually destroyed. We shall pay dearly for this in a year's time, during the European elections, with the rise of popular movements and a fall in the turnout. The ball is not in Ireland's court, the ball is in Europe's court. We must put forward a document that lays a new foundation and we must sign a new pact of trust between the citizens and the institutions; in order to do so, whether you like it or not, we shall, one day, have to put this matter to the European people once more, and the sooner the better.
This will require a trans-European referendum on a concise, clear text, which will focus solely on the values, the responsibilities and the workings of the Union. If a double majority were achieved, of the citizens and of the Member States, we would have, after this historic vote, a genuine roadmap for all those who wish to follow it.
A utopia? Well, I defy those who believe the opposite to prove that we can build Europe without Europeans!
(PL) Mr President, I would like to start by congratulating the Slovenian Presidency, as well as the ministers and experts, who created such a friendly atmosphere for our work over the past six months. We should remember that it was in your Presidency that the majority of European Union countries said 'yes' to the Lisbon Treaty. This fact should not be overshadowed by the single Irish 'no'. We shall continue with our work, so let us focus on the positive. I would like to thank the Slovenian Presidency for its work on the regulation on maintenance obligations, for which I was the rapporteur. I have to say that I regret that the European Parliament is only being consulted in this matter. I believe that the Council Decision to deny us co-decision is a mistake. I would also like to thank you for your involvement in the matter of including all Member States in the American Visa Waiver Programme - this is point 23 of the conclusions. This will allow all citizens to be treated equally, which is something that everyone is waiting for, including my own countrymen.
My final thanks are for the Eastern Partnership. This is very important for all European Union Member States, but especially for countries with eastern frontiers.
Mr President, I wish to add own my congratulations to the Slovenian Presidency. However, the fact is that the Europe of 27 cannot be taken hostage by a minority. The ratification process should continue. First of all, though, we should agree on a common message and ratification procedure among the Member States so as not to repeat cases such as these.
How can we explain the Lisbon Treaty to our citizens? The most important thing is that political leadership will provide a personal example. Perhaps our citizens are tired of sophisticated routine compromises between short-term national interests and EU principles, and these may cause frustration and confusion.
The case of abandoning sanctions against Cuba, with no return in terms of human rights progress, was just one example. The message we should send to our citizens today is not one of 'what Europe can do for us' but first of all 'what I can do for Europe'.
Mr President, everybody agrees we must listen to Ireland. The difference is between those who think we should only listen to the Irish 'no' and those of us who think we must listen to the responses of every Member State, and then try to bridge the gap.
There is nothing unreasonable, if we obtain a situation of having 25 or 26 'yeses' and one 'no', to ask the one 'no' whether it would be willing to consider finding a new solution, acceptable to all 27, that involves listening to their concerns and responding to them - maybe reassuring them, maybe clarifying certain points, maybe even making some adjustments to the package (though preferably not to the text of the Treaty).
There would be nothing unreasonable in that, and I am confident that is the solution to which we are gradually moving.
Mr President, we have heard a lot about respecting the Irish vote recently. I would like to hear more about respecting your own regulations. The Treaty of Rome is still the document which governs all that you do, and it states quite clearly that any new Treaty will come into force when it has been ratified by all Member States, in accordance with their constitutional requirements.
Well Ireland did just that, and their 'no' vote therefore kills the Lisbon Treaty stone dead. You must stop further ratifications. If you cannot do that out of respect for Ireland, then do it out of respect for your own founding Treaty of Rome.
(SL) At the end of June 1991 there was war in Slovenia. The war for our independence and democracy also meant a war for Europe. I am glad that seventeen years later we are successfully concluding the Presidency, which is the greatest responsibility that a Member State can undertake. I can say here that I congratulate the Prime Minister, his entire team and the thousands of people involved on their success.
I would like especially to offer my thanks for the work done in two priority areas: intercultural dialogue and health. The emphasis which Slovenia placed on intercultural dialogue is for me the updating of the fundamental idea of Europe's fathers regarding respect of human dignity now in a global framework.
As regards health I am especially grateful for the work done in fighting cancer, which has given patients throughout Europe new hope of a new quality of work, within Member States and at European level, since on their own Member States cannot be sufficiently successful against this disease, which is spreading like an epidemic. I see this as a definite step in getting closer to citizens.
President-in-Office of the Council. - (SL) Thank you very much for giving me the floor, Mr President. Thank you to everyone, of course, for the praise, congratulations and for the assessment of the Slovenian Presidency. I am very pleased with this. It has repaid not only me but also my many colleagues. Once again I would like to express my thanks for your understanding. You knew that all of us who were involved were doing this for the first time, and in that respect your attitude has been one of solidarity and constructiveness.
As anticipated, most of the discussion was about the Lisbon Treaty. This was also to be expected given that this is one of the key priorities of the European Union. I would just like to explain some misunderstandings regarding the conclusions we reached at the June European Council.
The Council did not adopt these conclusions by voting others down. These were not conclusions that would be adopted by voting down the Irish or the Czechs or any other Member States. These were conclusions we adopted by consensus. And they were harmonised with everyone. The Council did not order anyone to carry on with ratification. The Council took note of the information, and took on board the information we obtained from colleagues from countries where the process of ratification of the Lisbon Reform Treaty had not yet been completed, in order to continue the process. The conclusions also state that we took note of this and on that basis established that the procedure was continuing and as I have said, also continued during the period from the referendum in Ireland to the meeting of the European Council.
Therefore, each Member State has the right to decide on the ratification method and also whether the procedure continues or not. I think that conclusion was logical and, of course, the only productive one in this situation. It was not adopted contrary to the will of our Irish colleagues. First of all, as the country holding the Presidency, we naturally harmonised these conclusions with those that have the most sensitive situation at home and, of course, Ireland is at the forefront here.
Regarding the Czech Republic, the European Council did not hand its fate over to the Czech Constitutional Court, because the Czech Senate had already done that. And this is the only such example among the Member States that have not yet ratified the Treaty, as in the process of parliamentary ratification the Czech Senate sent the Treaty to the Constitutional Court for review.
A totally different example in legal terms is that of Germany or the UK, where the process was completed in parliament and then someone requested a ruling from the constitutional court. We are therefore talking about 19 ratifications completed in parliamentary procedure. Of these two are still being reviewed in the constitutional courts.
I draw your attention to the fact that the Lisbon Reform Treaty is an intergovernmental agreement adopted at the intergovernmental conference in Lisbon last October. It was signed by us Heads of State and Government and not by the European Commission. Therefore, blaming the European Commission or the European Parliament for the current complication is a little unfair. We can of course talk of the attitude of European institutions and how the overall situation influences the decision-making in a given country. But then I have to talk for and against: the positive and the negative, without just seeing the negative.
As for whether we view the European Union with confidence or not: for my own country I can say that we view the European Union and its future with great hope. As was said earlier by Mr Peterle - who was at the time with me in government, and he in fact headed the government seventeen years ago - there was a war in June seventeen years ago in Slovenia. At that time the European Union was more than a hope. For us at the time it was the solution. We did not know whether we would survive the next day.
So what we have today, seventeen years later, is a great success for us. We have no reason to lose hope because of certain difficulties of a legal or procedural nature. This seems to me to be an extremely pessimistic approach. I also draw your attention to the fact that this is not the first time the European Union has been in a situation where the process has become entangled and it is necessary to seek solutions. This is not the first time. This has already happened several times to date and solutions were always found. And solutions were always found so that no one was excluded. And now, too, there was no one in the European Council who would propose solutions that exclude anyone. We have taken some time to find a solution that will include everyone.
If for instance, around the beginning of this century, when decisions were being made in circles - similar in part to those where decisions are being taken now - on the Treaty of Nice, if they had spoken at that time after the first rejection of the Treaty of Nice in the same way as we have heard today from some benches - we would have to take on board the fact that the issue is finished; we simply have to adopt this decision and keep working - then I would not be speaking to you here, since without the Treaty of Nice there would not have been the great enlargement, which in my opinion and also in view of the present results has strengthened the European Union and made it more able to face global challenges. This has already happened before and solutions have always been found. And after none of these solutions was the European Union any smaller. It was larger and stronger. And these solutions will certainly be found now.
It seems to me unproductive to debate and seek solutions in a vicious circle; to talk of there being reasons for having reached deadlock in the ratification of the Lisbon Reform Treaty ... in fact the solutions that we do not have, although at the same time we know there are many such solutions that we do not have, are part of the Lisbon Reform Treaty.
To move in this vicious circle means we will get nowhere. I also think we should not delude ourselves that a European Union, which is a complicated mechanism with 27 Member States, can continue to be successfully led and matters harmonised just as they were fifty years ago when there were six Member States, or when there were 12 Member States. We currently have mechanisms that are the same, adapted in parts, as for a base that was significantly smaller and different during the Cold War. Now the world has changed and these mechanisms must also be changed. And we should not delude ourselves that this can be done with some Treaty which would have three articles that we would all know by heart and all understand. That is impossible. And to delude ourselves that we will achieve this means that we are simply not seeking solutions in the right way.
I believe that the European Council has reached the right conclusions as far as a deadlock in the ratification of the Lisbon Reform Treaty is concerned. It has not sought solutions or analyses in fruitless debates that contribute nothing. It has concentrated on what can be done, and has thereby established an atmosphere and a period of time that is productive for seeking solutions. We would be getting nowhere if we spent the next four months in discussion about how, why and where. We need this period of time, of course, to look forward.
Just briefly - in the half minute left - two responses. As regards China and the criticism that we have not focused on several global problems: I think the European Union has in fact done here - including through quiet diplomacy - a great deal to bring about at least the start of dialogue between the Chinese leadership and the Dalai Lama's representatives. It is no accident that this move was reached during the visit by the President of the European Commission to Beijing. And the Chinese President had already made this known in a letter to me. I hope that this dialogue will continue and that we will reach a solution here, too. It was the European Union that set things in motion. It was not anyone else.
Regarding Cuba, which has been mentioned many times: I personally think it is right that we have reacted to the positive changes in Cuba with our own positive moves - while at the same time no one has claimed that matters there are resolved. There were various proposals about how to move forward. Certainly the European Union cannot sign a partnership agreement with a country where there are many political prisoners. Yet it would also be very wrong not to respond with positive signals to positive moves, otherwise there would simply have been none of these positive incentives. And as Mr Schulz has already said this is also a kind of positive signal of Europe's flexible policy towards Latin America and the Caribbean.
I am sorry that I am sadly unable to answer certain other questions. I would conclude by stating that I am very glad that the next trio - France, the Czech Republic and Sweden - has taken on those issues from the programme which we have tried to implement in the trio to date - through the cooperation of Portugal, Germany and Slovenia. Within this programme the right priorities have been set, in my view: continued harmonisation of the environmental and energy package, migration policy and, of course, the search for a solution for continued ratification, or rather seeking solutions to this deadlock on the Lisbon Treaty.
I am convinced that the French Presidency, with extensive experience from previous periods, including very serious dilemmas that it faced in the past, will be successful and that in some way the June European Council has already pointed to this continuity. I am therefore convinced that when you deliberate at the end of the year over the report of the French Presidency, many of the issues that we talked about today as being open or broached will be resolved at that time.
So once again a sincere thank you for your constructive cooperation and for the joint efforts we have invested in seeking these solutions. As the only directly elected body in the European Union, the European Parliament is in my opinion at a kind of turning point. Partly so its role can be strengthened, we urgently need a new institutional solution.
I am sorry that we have had to deal with this issue so much today and, of course, at the last European Council, but that is no reason for pessimism. The European Union has sufficient strength to make this step forward. I am convinced that the European Parliament's role in this debate will be decisive.
Thank you very much.
(Applause)
My sincere thanks, President of the European Council, Janez Janša, for your report. However, not only do I wish to thank you on behalf of Parliament, but I should also like to offer you my personal thanks. I should like to add - and this is also a very personal comment - that, when I was first elected to the European Parliament in 1979, I would not have thought that we would see the day when the Prime Minister of Slovenia - a free, democratic Slovenia - would report to this House on the European Council, and yet, here we are! What I would like to say is this: it is a miracle of our time that the Prime Minister of Slovenia has spoken in this House on behalf of the European Union.
We would also draw from this courage and strength at a time when a mood of disappointment has pervaded the debate because of the referendum in Ireland. What is important is that progress will continue to be made if we remain determined. I should like to thank you sincerely for your determination. I can assure you, on behalf of the European Parliament, that we shall remain determined. We shall remain patient but also determined, and, on that basis, may I now ask the President of the Commission, Mr Barroso, to make his concluding remarks.
Many thanks once again, President Janša!
Member of the Commission. - Mr President, we have spoken a lot about listening to citizens, and I am very happy that at least some of you have stayed here to listen to myself and Prime Minister Janša, so that we can respond to the very interesting remarks that were made during this debate.
Naturally, the debate was also about the conclusions and the consequences of the 'no' vote in Ireland.
Let me make a point that I think will be very important for the future: let us not fall into the trap of Europe bashing - on bashing ourselves as European institutions. That would be a real mistake. No one will gain from that.
In fact, all the available data - all the objective surveys - show that in general the citizens of Europe have more trust in the European institutions - including the Commission - than in most national governments and certainly most political parties at national level. Therefore, simply to identify the problem as a problem of confidence in the European institutions is intellectually dishonest.
By the way, according to our data and to what Prime Minister Cowen told us about Irish voters, Irish voters did not vote against Europe. In fact, 80% of 'no' voters said they were in favour of Europe. They may have some criticisms of this or that aspect but, according to the Irish authorities and to all our available data, this cannot be seen just as a vote against Europe.
Therefore, let us not put the blame on Europe. Let us be modest; let us understand what our shortcomings are; let us accept the criticism; let us make our work better in Brussels or in Strasbourg, but let us not simply put the blame on Europe and let us try to understand that today the responsibilities of power - be it at European, national, regional or local level - are huge and that we have to face this with a sense of modesty but not giving in to populistic, easy arguments.
The image of the European Union is determined by the decisions taken - not by proposals made. Decisions are taken by the Council and the European Parliament - not by the Commission. What hurts Europe very often is the caricature of its decision-making; what hurts Europe is the attacks on the European institutions, made sometimes even by some very committed Europeans; what hurts Europe is very often the caricature not only of our institutions but also of our policies.
Let me just give you an example. You have all heard the story of the straight cucumbers. It is very popular in Germany and in some other countries. For ages Europe has been ridiculed for prescribing the marketing standards for cucumbers. Well, my Commission has proposed to get rid of them, in a review including 35 other marketing standards for food and vegetables that we find are unnecessary. Our idea is to retain just 10 out of 35 of those standards. But guess what? When we sounded out the Member States, a clear majority was against this change. That is the reality. It is not really Brussels nannying the Member States is it?
Well, we will not stop; we will put forward the proposal to get rid of these unnecessary standards. Then it will be time to put up or shut up with regard to bureaucracy coming from Brussels. If there is one thing worse than the bureaucracy from Brussels it is 27 national bureaucracies coming to Brussels to ask for the reinforcement of legislation at Brussels level.
Therefore, let us fight unnecessary bureaucracy and let us respect the principle of subsidiarity; but let us do it not against European institutions but because we want to be closer to our citizens.
During the debate mention was made of the Soil Directive. It was presented as an example of over-regulation by Brussels. Let me remind you that in November 2007 it was this Parliament that voted by a large majority at first reading in favour of the Soil Directive. So what do you want? If someone asked me as Commission President to ignore the vote of the European Parliament, I could not do it. So whether this directive becomes law is now in the hands of the co-legislators. I would like all pro-Europeans not to hide behind the Commission if the majority in the European Parliament votes differently to what some of you would like.
The same applies to the Return Directive. I heard the Chairman of one Group criticising the Return Directive, just adopted by this Parliament, and presenting it as one of the problems of legitimacy of the European Union. Let us be frank: if the European institutions themselves call into question the legislation that they themselves have adopted, then we really have a problem regarding support by our citizens.
This is important because at national level when a political party or a political leader does not agree with a particular decision on legislation, it does not question the legitimacy of the nation, of the state or of the national democracies, but I find very often in Europe that when some politicians do not agree with a particular policy they try to call the whole legitimacy of our European process into question. This is unacceptable and it is not an honest way if we want to go ahead with our European project.
The same applies to the caricature of social and liberal. We are now advancing the debate in the European Council of whether or not to address the immediate concerns of the most vulnerable people in our society. The response of the Commission was clear: let us do it. There are the people who are most in need and we need to act for them now and, if there are some European instruments, then let us use them, adding to what we have at national level. I believe it is possible to have both a structural response and an immediate response. I believe it is possible to be in favour of both market and social policies.
I believe that sometimes the European camp is divided unnecessarily by an artificial division between those who favour more market orientation and those who favour more social orientation. I think that is quite possible to be in favour of an internal market, against state interventionism that distorts competition but, at the same time, to be against ultra-liberalism that distorts solidarity. It is perfectly possible to do both things at a European level and not to deepen ideological differences which, if we do not handle them correctly, will only help populists at the extremes in their stance against the European project.
We must have a debate on those issues if we want to go on with confidence with our European project. I believe that allocating blame to the European institutions is pointless and self-defeating for all those who believe in the European ideal.
Let me tell you also very frankly that, as has often happened in the history of European integration, every time there is a setback some national politicians use it to try to reduce the role of the European institutions and to try to weaken the role of the Commission. Some even suggest that the Commission should not speak out for what it believes in. I will not accept that. The Commission will stand firm for the competences of the Community and for Community matters. We will stand against any attempt to reduce European competence, because I really believe that the problem is not that we have too many European competences but that those politicians who should be defending European ideals and the European project lack conviction.
My plea is that we stand up for our values: that all those working here in the European institutions in Brussels - proudly in Brussels - or in our capitals or all over Europe should unite in a spirit of partnership between all our institutions and the Member States to explain why more than ever we need Europe. Let us not apologise for defending the Lisbon Treaty that tries to reinforce accountability, democracy, the coherence and effectiveness of our Union. Let us tell our European citizens with courage that the 'no' vote in Ireland did not solve the problem that the Lisbon Treaty was intended to solve, that there is tough competition out there, that the world will not wait for Europe and that the world needs a Europe that is more than ever present, not only for the benefit of its citizens but also for the promotion of its values.
Thank you very much indeed, President of the Commission. If I may say so, given that you have referred to the principles guiding the work of the European institutions, the European institutions should take care not to throw accusations at each other, and each institution should ask itself what are the tasks that it is to carry out. I believe that the Commission and Parliament have a shared responsibility to defend Community Europe and to work hard in order to avoid a return to mere cooperation between governments. That is the common task that unites us, and I thank you for once again expressing these principles in your concluding remarks.
The debate is closed.
Written statements (Rule 142)
, in writing. - (IT) The Slovenian Presidency has been thrown into one of the most serious crises in the recent history of the European Union. The Irish rejection calls into question the whole architecture of the Lisbon plan.
We need to act now. I consider that we cannot put off a change of pace within the institutions, a change of pace which also involves decision-making procedures: in recent years, the Union as a whole has always had to fall into step with the slowest partner. Perhaps the time has come to study new ways of enabling those states that want greater integration and involvement to achieve precisely that.
Those who think that we should take things more slowly should have the option of enhanced cooperation with the Member States of the Union. The time is crucial: it is important for all the actors on the stage, each as regards his own competence, to be equal to this very difficult situation.
The Irish 'no', given democratically and independently by the Irish people - the only ones who were not prevented from giving their opinion by referendum because of a constitutional requirement - is a major setback in the attempt to impose a previously rejected draft treaty by means of an unacceptable falsehood and flagrant trick, failing to respect and seeking to bypass the wishes of the French and Dutch people.
The Irish 'no' means that the process of ratifying the Lisbon Treaty in the EU must be brought to a close and laid to rest once and for all. The fact is that no matter how much they seek to circumvent or mislead, the rules in the Community treaties stipulate that it is sufficient for one country to reject a new draft treaty for it to be unable to come into force.
Nevertheless, adhering to the slogan immediately trumpeted by Mrs Merkel and Mr Sarkozy - and showing contempt for the Irish people's wishes - the EU institutions seek to give the impression that nothing has happened, insisting on going ahead with the ratification processes and playing for time (for now, until the EU summit in October), seeking (once again) to create the conditions to isolate, put pressure on and blackmail the Irish people (the people they force to repeat the referendums on the EU treaties whenever the result is 'no').
In short, this is scandalous!
, in writing. - (FI) Rarely have I been able to agree with the chairman of the conservative group, Hartmut Nassauer, so much on anything as I have today. In his speech, Mr Nassauer analysed the reasons why the results of the Irish referendum turned out the way they did, and I agree with him completely.
Ireland voted against the European Union, and so against the Treaty of Lisbon. The EU needs to examine the reasons for this itself.
The Commission appears a technocratic institution. Brussels is annoying the public more and more and seems to be a mad bureaucracy which acts despotically.
I share Mr Nassauer's desire to have more decisions taken at Member State level.
, in writing. - (PL) The Slovenian Presidency has had some very significant achievements. During this period it was decided to admit Slovakia to the eurozone. The decision was taken to locate the European Institute of Technology in Budapest. Actually, we were not that pleased with this decision, as we had expected the EIT headquarters to be located in Wrocław. Another important step for many countries, including Poland, was entry into the Schengen zone. The abolition of internal border controls in countries belonging to this zone is a really significant change, with both a practical and a psychological dimension. The concept of free movement of persons looks totally different when there are no border controls. The successes of the Slovenian Presidency are even more encouraging as this country has not long been a member of the EU.
It has to be said that the very end of the Presidency proved to be an exceptionally difficult period because of the rejection of the Lisbon Treaty in the Irish referendum. Both the Presidency and the European Union as a whole found themselves in a paradoxical situation. Respect must be given to those who ratified the Treaty, but the same respect is due to those who reject the Treaty. In addition, the question of what should be the course of action for those countries that have not yet completed the ratification process also aroused high emotions. Certainly they have the right to complete this process. There is nothing to stop President Lech Kaczyński from keeping his promises and quickly signing the instrument of ratification.
, in writing. - I have several remarks on sometimes misleading wording, which has largely been used here also. 'The Irish people's will', 'Irish cause' or 'Irish no', 'the decision of Ireland, killer of Lisbon': all that and similar vocabulary should be put aside. The outcome of the vote in Ireland is to be respected, but not mythologised unrealistically. If the greater part of those taking part in the vote expressed their discord and non-confidence in the Irish Government's policies relating to the main external item, the true political interpretation of it is a question for Irish society. But other measures are needed for a realistic assessment of what is happening.
Those who voted 'no' represent only one third of the total Irish electorate. The result was decided by 4% of actual voters. Therefore there is a little reason to praise or to blame all Irish people. Polling statistics show Irish men voting 'yes', while women voted 'no'. There were more politically active women in Ireland, as men supposedly stayed in pubs. While younger people voted 'no', about 60% of those aged over 55, supposedly less emotional but wiser, voted 'yes'. You see there are several identities inside Ireland, not just two, too easily defined respectively as heroic democrats or bloody anti-Europeans. We should neither praise nor blame all Irish people when only half of them went to vote and the Government showed its indifference as well. Be realistic and correct, that is my proposal. Otherwise the EU should be obliged to ask Ireland if it wishes to be in the Lisbon Europe or not.
, in writing. - (PL) The agenda for the EU summit in Brussels in June 2008 does not altogether reflect the real challenges currently facing the Union. Social unrest in many countries caused by the high costs of energy and food should act as a warning to the leaders of the European Union who are preoccupied by the rejection of the Lisbon Treaty in Ireland. We have to find answers to the concerns that European citizens have today, which have been shown clearly on the streets of many cities, including Brussels. It is not enough to set out ambitious plans for renewable energy and environmental protection. These may in fact result in additional costs and a worsening of Europe's competitiveness in world markets. They may increase unrest rather than reduce it.
The proper response would be to agree a European strategy for combating high food and energy prices together with protection for poorer households. In this regard the Common Agricultural Policy should be reviewed. Before the diversification of energy sources and carriers comes into force, it is vital to liberalise the European market in order to create an interlinking system that can protect individual countries from energy blackmail. This can only happen when the 27 Member States decide to act together in the face of external energy suppliers such as Gazprom. At present the tendency to make bilateral agreements, as illustrated by Germany, Italy, Austria, Bulgaria, Hungary and Greece, is thwarting the chances of this happening. The Lisbon Treaty is not an essential precondition for European solidarity in the field of energy.
, in writing. - (SK) On this June day we are looking back on the six months of the Slovenian Presidency that is nearing its end.
I want to join all those who have congratulated the Slovenian Presidency in the course of today's debate. Slovenia, which is often confused with Slovakia, is a clear example of how a small Member State can bravely fulfil its role in the EU.
For Slovakia, the country I come from, the Slovenian Presidency represents a historical period of time because it was during Slovenia's term of office that the decision was made to allow Slovakia to join the euro zone.
I want to thank the Slovenian Presidency for its constructive approach to the enhancement of the EU internal market. The goods package, adopted by the European Parliament with the help of the Slovenian Presidency, is the basic prerequisite for the revision of other sectoral directives, for example the Toys Directive or the Directives on cosmetics and construction products.
However, I want to voice my disapproval of the hasty decision made at the June summit, when the EU sanctions against Cuba were abolished once and for all, without a thorough prior analysis of all aspects of Cubans' lives. I call on the countries of the European Union to continue to insist on democracy and civil liberties in Cuba.
I believe that following this move the EU will insist even more vigorously that the Cuban President, Raúl Castro, should free all political prisoners in Cuba without delay.
, in writing. - (ET) With the rebuff of the Irish referendum, the European Union became an interesting association: a union which had previously been galloping ahead on horseback lost its head in the first referendums, but now it has forced its own horse into an impasse. It seems that the debate did not bring much clarity to the issue either.
Here are a few remarks: Firstly I would like to express my indignation about the slogan of the 'no' campaign in Ireland. 'Europe has been good to Ireland. Let's keep it that way!' is simply scandalous. I do not think the view of the Eurosceptics is right, that now, when the Irish people have spoken, the Lisbon Treaty should be buried.
At the same time we must not put pressure on the Irish Government: naturally it is they themselves who decide what to do next.
I would also like to remark that political sabotage is on the rise in Europe, and in some countries there have been cases of 'if you want us to ratify, then do something in return'. Thirdly, there is persistent talk of a democratic deficit, although there is no popular convergence on key EU questions even when an opportunity for consultation is created.
The result of the Irish referendum testifies that the success of Europe is being sacrificed to an overdose of doubtful public opinion. Individual whims are systematically taking precedence over the common good and short-term choices are blinding long-term vision.
, in writing. - I am pleased with the results of the European Council summit as there was agreement to Ireland's suggestion to come back to the rejection of the Treaty of Lisbon in Ireland at the Council's meeting of 15 October 2008, giving ample time for the Irish Government to come up with ideas on how to rescue the Treaty.
I am especially glad of the fact that the Irish 'no' will not affect the scheduled ratification process in other Member States. As the Irish had their chance of rejecting the Treaty at this juncture, all the other Member States must have an opportunity to move forward, so that the Irish can return to their decision when the time is ripe. I am convinced that time will clear the haze and show the way to a reformed European Union.
Apart from the Treaty of Lisbon, the European Council also discussed the Millennium Development Goals, promising radical reforms to improve aid effectiveness, building on the full implementation of the 2005 Paris Declaration on Aid Effectiveness and the 2005 European Consensus on Development. I hope that the European Council will this time act in accordance with its commitments.
, in writing. - (DE) Ireland's rejection of the Reform Treaty may have been a setback for European development, but it is no reason for the Union to grind to a halt. We must take the Irish 'no' seriously and we cannot simply revert to 'business as usual'. We should be working towards improving communication with the citizens of the EU. Especially in times of economic turmoil, it is important that we offer solutions to the people.
The challenges facing Europe are not diminishing. Rising oil and food prices signal that the era of cheap fossil fuels and food is over. Europe will have to adapt not only to climate change but also to high energy prices. Energy efficiency and a sustainable energy supply must become long-term EU objectives. If a household's energy consumption is reduced on a sustainable basis, then its costs will also be reduced. This will benefit both the climate and the people.
, in writing. - (PL) The rejection of the Lisbon Treaty in the Irish referendum is a setback that should stimulate serious thought in European institutions and in the governments of Member States.
What was the cause? Who failed in their duties? Does society not understand politicians? Or perhaps it is the politicians who have lost touch with ordinary people?
The fault lies both with European institutions and with the governments of individual countries. They failed to provide proper information campaigns. There is a lack of information written in clear and simple language for the average citizen.
This shows not just a complete lack of forward planning, but also complete ignorance of social attitudes, as well as the views of citizens of the European Union as regards the Lisbon Treaty.
The result of the Irish referendum also shows that there is currently a lack of internal coherence in the EU. The governments of Member States often present themselves as being in opposition to European institutions and blame them for all failures or unpopular decisions. It is all too easy to blame some anonymous European bureaucrats who are not always aware of the situation of the ordinary person. This results in negative attitudes towards the European Union and its institutions. We should put an end to this division into us and them. WE are the European Union!
The Lisbon Treaty and the Irish 'no' opened the Council agenda in the 19-20 June sessions. More than two thirds of Member States' Parliaments have already ratified the Treaty. The Irish government requested the reconsideration of the situation at the Council meeting planned for October 2008.The vote of the Irish people shows that citizens expect that the Union should provide solutions to their daily issues: jobs, social conditions, rise in energy and food prices, climate change, and demographic changes.
The Council reaffirmed the need for rapidly adopting the measure package on energy and climate change, as the Union's diversity in energy sources and the increase in energy efficiency are essential to its economic development. The Council underlined the importance of investments in innovation, research and in the development of agricultural production and drew attention to the social and environmental impact of bio-fuel production and use within and outside the EU.
I welcome the Council's firm commitment to support the participation of all Member States in the 'Visa Waiver', the visa exemption programme, with a view to ensuring the full reciprocity of travel without a visa and the equal treatment of all EU citizens in conjunction with the USA.
I welcome the Council's commitment to promote regional cooperation, especially in the Black Sea and the Western Balkans region.